                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA


MICHAEL S. ZUMMER,                                      *       CIVIL ACTION NO. 17-7563

PLAINTIFF,                                              *       SECTION: “J” (2)

V.                                                      *
                                                                JUDGE: BARBIER
JEFFREY S. SALLET, ET AL.,                              *

DEFENDANTS.                                             *       MAGISTRATE: WILKINSON

*       *       *       *       *       *       *       *


     RESPONSE TO PLAINTIFF’S REQUEST FOR PRODUCTION OF DOCUMENTS

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Defendants Hardy and

Rees, in their official capacities, and Defendant the Federal Bureau of Investigation (collectively,

“Defendants”) hereby respond to Plaintiff’s Requests for Production of Documents.

                            Objections To Instructions And Definitions

     1. Defendants object to Plaintiff’s Requests for Production of Documents to the extent that

they seek to impose obligations that exceed the scope of the Federal Rules of Civil Procedure, or

require responses that are not relevant to this action nor reasonably calculated to lead to the

discovery of admissible evidence.

     2. Defendants further object to Plaintiff’s Definitions and Instructions to the extent they

purport to encompass the entirety of the United States government, including departments, agencies

and employees having no involvement with incidents at issue in Plaintiff’s Amended Complaint. The

government-wide search necessitated by Plaintiff’s Definitions and Instructions would be

oppressive, overly burdensome and overbroad, given the claims and defenses in this matter.

Defendants will produce responsive, non-privileged documents from relevant offices and agencies

that may reasonably be expected to have documents relevant to any party’s claims or defenses in this
                                                    1
matter—specifically, the Federal Bureau of Investigation and the United States Attorney’s Office for

the Eastern District of Louisiana.

    3. Defendants object to the definition of “Communication,” which is defined so broadly as to

include verbal or non-written communications, which are beyond the scope of Rule 34. See Fed. R.

Civ. P. 34 (allowing requests to inspect or produce documents, electronically stored information, or

tangible items).

    4. Defendants’ responses to Plaintiff’s First Set of Requests for Production are made without

waiving:

        a. The right to object to the competence, relevance, materiality, or admissibility as evidence

            of any information, or the subject matter thereof, in any aspect of this civil action or any

            other matter;

        b. The right to object at any time and upon any grounds to any other discovery requests;

        c. The right at any time and for any reason to revise, supplement, correct, add or to clarify

            these responses;

        d. The right to amend or supplement these responses if Defendants discover additional

            information; and

        e. Any Attorney/Client, Attorney Work Product, Deliberative Process, or other applicable

            privilege or protection from disclosure (e.g., the Privacy Act).

                     Objections Which Apply to All Requests for Production

        Defendants object to the discovery requests to the extent they call for documents that are

not part of the administrative record for Count Two of the Amended Complaint, the sole remaining

claim in this matter. Because Plaintiff’s claims are asserted under the APA, the Court is limited to

reviewing the administrative record compiled by the FBI, which the agency submits as the complete




                                                    2
record of its proceedings. Baker v. Bell, 630 F.2d 1046, 1051 (5th Cir. 1980) (“Judicial review of

agency action is generally limited to an examination of the agency record.”).

        Defendants further object to the discovery requests to the extent they call for documents

that are publicly available, are already in the custody or control of Plaintiff or Plaintiff’s counsel, are

readily accessible to Plaintiff, or that would otherwise be less burdensome for Plaintiff to obtain

than Defendants. See Fed. R. Civ. P. 26(b)(2)(C)(i).

                                   Estimated Production Timeline

        Subject to the objections stated above, and stated below in response to specific Requests for

Production, Defendants will produce responsive documents, not subject to privilege or other

protection from disclosure, on a rolling basis beginning approximately 21 days after service of this

response and will substantially complete production within 45 days after service of this response.

Defendants do not anticipate permitting inspection of any documents in the possession, custody, or

control of Defendants.

                                 REQUESTS FOR PRODUCTION

       1.      The United States’ memorandum and exhibits submitted on or about September 6,
2016 to the U.S. District Court for the Eastern District of Louisiana concerning the Plaintiff’s letter
to Judge Kurt D. Engelhardt dated August 15, 2016.

        RESPONSE: Defendants object to Request for Production No. 1 because it seeks a
        document that is privileged or otherwise subject to protection from disclosure. This
        document was submitted under seal to the U.S. District Court for the Eastern District of
        Louisiana by the U.S. Attorney’s Office for the Eastern District of Louisiana. It was not
        made part of the public record and has never been made public.



        2.     All documents concerning the Plaintiff’s September 16, 2016 submission to the
Federal Bureau of Investigation (“FBI”) Records Management Division/Information Management
Division (“RMD/IMD”) for authorization to release to the public his August 15, 2016 and
September 6, 2016 letters to Judge Kurt D. Engelhardt (hereinafter “the Plaintiff’s submissions”),
including any documents concerning redactions made to the Plaintiff’s submissions, directions as to
the manner in which the Plaintiff’s submissions should be reviewed for public release, any
communications within RMD/IMD concerning the Plaintiff’s submissions, communications


                                                     3
between RMD/IMD and any entity outside the division concerning the Plaintiff’s submissions, and
any other communication within the Department of Justice concerning the Plaintiff’s submissions.

       RESPONSE: Defendants object to Request for Production No. 2 to the extent that it
       purports to encompass departments, agencies and employees of the federal government
       having no involvement with events at issue in Plaintiff’s Amended Complaint. Subject to this
       objection and the objections stated above, Defendants state that the administrative record
       relevant to Count Two of the Amended Complaint, the sole remaining claim in this matter,
       will be produced.


        3.      All documents concerning former-FBI Director James Comey’s submission to
RMD/IMD for authorization to release to the public his book entitled on public release A Higher
Loyalty, including any documents concerning redactions made to Comey’s submission, directions as
to the manner in which Comey’s submission should be reviewed for public release, any
communications within RMD/IMD concerning Comey’s submission, communications between
RMD/IMD and any entity outside the division concerning Comey’s submission, and any other
communication within the Department of Justice concerning Comey’s submission.

       RESPONSE: Defendants object to Request for Production No. 3 to the extent that it
       purports to encompass departments, agencies and employees of the federal government
       having no involvement with events at issue in Plaintiff’s Amended Complaint. Defendants
       further object to Request for Production No. 3 as overbroad because it seeks documents
       that are not relevant or uniquely important to the claims and defenses in this case.
       Documents concerning former-FBI Director James Comey’s submission to RMD/IMD for
       authorization to release his book—entitled, on public release, A Higher Loyalty—to the
       public are not “of consequence in determining” whether or not Plaintiff’s First Amendment
       rights were violated by actions related to the refusal to permit the public release of two
       letters plaintiff sent to Judge Kurt D. Englehardt in relation to a criminal matter. See Fed. R.
       Evid. 401 (defining “relevance”).



        4.       All documents concerning former-FBI Deputy Director Andrew McCabe’s
submission to RMD/IMD for authorization to release to the public his book entitled on public
release The Threat, including any documents concerning redactions made to McCabe’s submission,
directions as to the manner in which McCabe’s submission should be reviewed for public release,
any communications within RMD/IMD concerning McCabe’s submission, communications
between RMD/IMD and any entity outside the division concerning McCabe’s submission, and any
other communication within the Department of Justice concerning McCabe’s submission.


       RESPONSE: Defendants object to Request for Production No. 4 to the extent that it
       purports to encompass departments, agencies and employees of the federal government
       having no involvement with events at issue in Plaintiff’s Amended Complaint. Defendants
       further object to Request for Production No. 4 as overbroad because it seeks documents
       that are not relevant or uniquely important to the claims and defenses in this case.
       Documents concerning former-FBI Deputy Director Andrew McCabe’s submission to

                                                  4
      RMD/IMD for authorization to release his book—entitled on public release, The Threat—to
      the public are not “of consequence in determining” whether or not Plaintiff’s First
      Amendment rights were violated by actions related to the refusal to permit the public release
      of two letters plaintiff sent to Judge Kurt D. Englehardt in relation to a criminal matter. See
      Fed. R. Evid. 401 (defining “relevance”).



Dated: December 23, 2019

                                                     Respectfully Submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General
                                                     Civil Division

                                                     PETER STRASSER
                                                     United States Attorney

                                                     C. SALVATORE D’ALESSIO
                                                     Director, Torts Branch

                                                     RICHARD MONTAGUE
                                                     Senior Trial Counsel

                                                     /s/Glenn S. Greene
                                                     GLENN S. GREENE
                                                     (New York State Bar No. 2674448)
                                                     Senior Trial Attorney
                                                     U.S. Department of Justice, Civil Division
                                                     Constitutional and Specialized Tort Litigation
                                                     P.O. Box 7146, Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     Telephone: (202) 616-4143
                                                     Fax: (202) 616-4314
                                                     Email: Glenn.Greene@usdoj.gov

                                                     Attorneys for Defendants Hardy and Rees, in
                                                     their official capacities, and Defendant the
                                                     Federal Bureau of Investigation




                                                 5
                                 CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing pleading has been served upon all counsel of record to

this proceeding by ECF, facsimile, or mailing the same by first class United States mail, postage

prepaid on this 23rd day of December, 2019.



                                                       /s/Glenn S. Greene




                                                  6
